6 So. 3d 528 (2008)
D & E INVESTMENTS, L.L.C., d/b/a Kiva Dunes
v.
Thomas W. SINGLETON.
2051014.
Court of Civil Appeals of Alabama.
September 12, 2008.
Ian D. Rosenthal and Joseph D. Stutz of Cabaniss, Johnston, Gardner, Dumas & O'Neal, LLP, Mobile, for appellant.
Richard E. Browing, Mobile, for appellee.
*529 BRYAN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Singleton, 6 So. 3d 515 (Ala.2008). The sole issue raised on appeal by D & E Investments, L.L.C., d/b/a Kiva Dunes ("Kiva Dunes"), was whether Thomas W. Singleton provided proper notice of his workplace accident to Kiva Dunes. In our prior judgment, this court reversed the trial court's judgment finding that Singleton had provided proper notice to Kiva Dunes. D & E Invs., L.L.C. v. Singleton, 6 So. 3d 506 (Ala.Civ.App.2007). Because the supreme court has concluded that the trial court did not err in finding that proper notice had been given to Kiva Dunes, and because the issue of notice was the only issue raised on appeal, we affirm the judgment of the trial court.
AFFIRMED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.